IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEREMY ROBINSON, T/D/B/A PSU             : No. 397 MAL 2016
KNOWHOW,                                 :
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
DEPARTMENT OF LABOR AND                  :
INDUSTRY, OFFICE OF                      :
UNEMPLOYMENT TAX SERVICES,               :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of November, 2016, the Petition for Allowance of Appeal

is DENIED.